Case 1:18-cv-00101-JJM-LDA Document 21-5 Filed 02/27/20 Page 1 of 2 PageID #: 196




                      EXHIBIT A-3
Case 1:18-cv-00101-JJM-LDA Document 21-5 Filed 02/27/20 Page 2 of 2 PageID #: 197

                                                                    Ï I'tfìl   ::
                                                                                                   17tar Ek;             1?;79            F,s   =        +./




   Recording Requested By:
   Bsnk ofAmcric¡
   Prepared By: M¡ry Ann Hiermån
   88M03-9011
   When ¡ecorded mail to:
   CoreLogic
   450 E. Boundsry St.
   Attn: R€lcßsc Dept.
   Chapin, SC 29036


   ilililt ililililil ilililtilililililil ililililt ilil                                                                                        øø¡
   DoclD#             102221176781024o
                                                                                       61ø         ø22117678             D8 øø1
   Property Address:
   193   Sowsms Rd
   Brrrington, R¡ 02806-4607
                                                                                                        fs Ræoddr úe


                                                  ASSIGNMENT OFMORTGAGE
   For Value Received, the utrdersigned holder ofa Mortgage (herein "Assignor") whose address is l90l E Voorhcos
   Stre€t, Suite C, Drnville, IL 61E34 does hereby grut, sell, âssign, trmsfer and convey ulo U.S. BANK N'A., AS
   TRUSTEE FOR CERTMICATEHOLDERS OF BEAR STEARNS ASSET-BACKED SECURITIES T TRUST
   2004-ACó, ASSET-BACKED CERTIFICÂTESSERIES 2fi)4ÀC6 rvhose add¡ess is 9062 OLD ANNAPOLIS RD,
   COLUMBIA, MD 21045 all beneficial interest und€r that certain Mortgage described below together with the note(s)
   ud obligatioß the¡ein desc¡ibed and the money due ed to become due thereon with interest md all rights accrued or to
   accrue under said Mortgage.

   OriginalLender:                          GREENPOINTMORTGAGEFUNDING,INC.
   Bonowe(s):                               CHRISTOPHER B. PEMENTAL, AN UNMARRIED MAN
   Date of Mortgage:                        911012004
   Original Loan Amounr                     $:143,900,00
  Recorded in       B¡rringlon Township, RI                on: 9/13/2004, book 0Eó9, pâg€ 0242 md insrumcnt nmber ü14153
                                         the undersigned hæ caused this Assisnment           of Mortgase to be exæuted on
  il,ial't%ÆTa-
                                                                         MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
                                                                         INC.




  State of Californ¡a
  County ofVcntura

      I -ìçe3èIt
  on --Tñilõñ-rtffiHann
                    before me.                             /lnxlr¡   0
                                                                               c*tva¿                  Notary Public, personally appered

  , who proved to me on the basis ofsatisfactory evidence to be the person(s) whose nme(s) is/are subscribed !o the
  wìthin instrument and acknowledged to me that he/she/th€y executed the same in his¡ïer/their authorized capacity
  (ieÐ, and that by his/her/their signature(s) on the instrument the person(s), or the entity upon behalf ofwhich the
  person(s) acted, executed the instrument.

  I ccrtify under PENALTY OF PERJURY u¡der thc l¡ws of tbe St¡t€ of C¡liforni! tbst the foregoing
  psrugr¡ph is tÌue and correct,

                  my hand and offìcial seal.


                       )            j                                                                           Commltlba        t   1926802
                                                                                                                ilotary Pubilc - ctiltomh
                                                                                    (Seal)                             \,t¡ton   oounty
  My                       Expires:




                                                                                                                        RECEIVED F'OI{ RËËIlRtI
                                                                                                                         Jnn l7r?ll1? lf-¡:3¿ÊJiA
                                                                                                                         e'nrnrnEtonr Il,I.
                                                                                                                         LINDA TI. JAilEg
                                                                                                                         T0UH rjlEÈr,




                                                                                                                                                                      I
                                                                                                                PEMENTAL,CHTgOPHER                  M9TA
                                                                                                                EEAR                                BSABS2004AC6'mV
